Citation Nr: 1628303	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-07 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left foot disorder, including as secondary to service-connected lumbar disc disease and radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a left foot disorder, previously identified as left foot neuroma but claimed as burning pain on the bottom of the left foot, that was caused or aggravated by his service-connected lumbar disc disease and radiculopathy of the left lower extremity.  In the alternative, the Veteran generally alleges that his left foot disorder is due to the rigors of his active service.

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In this case, the Veteran underwent VA examination in March 2011.  The resultant opinion concluded that the Veteran's current condition was not caused by or a result of either his lumbar disk disease with associated neuropathy or conditions for which he sought treatment for bilateral foot pain and left ankle pain in military service.  It did not address the issue of aggravation.  Instead, the examiner found that the condition was caused by Morton's neuroma in all likelihood.  In this regard, the examiner noted that the Veteran was planned for surgical treatment of this condition later that month and this should establish whether his metatarsalgia is caused by the neuroma.  Whether or not this was true, the examiner stated, "we will soon see."  

VA treatment records reflect that the Veteran had surgery for left foot Morton's neuroma in May 2011 but has still continued to report ongoing left foot pain and problems.  Specifically, in October 2011 through March 2012 progress notes, including those from his treating VA podiatrist Dr. B, he complained of worsening left leg pain with pain going from the lower back to the medial left foot.  He reported residual and ongoing pain, cramping and burning in the left foot despite the surgery.  Dr. B. noted continuing shooting pain from the back of his knee along the shin into his left foot.  Dr. B. noted diagnosis of lumbar disc bulge with dermatomal pain radiating to the leg and feet.  He recommended ongoing treatment and neurology evaluation.  A December 2011 treatment note from Neuro/Rehab services indicates that the Veteran was put on a wait-list for these services.

In his March 2012 VA form 9 substantive appeal to the Board, the Veteran stated that his VA podiatrist Dr. B. told him that his left foot condition was related to service-connected radiculopathy.  The Veteran is competent to report that a physician told him his condition is related to service.  

As the above evidence generated since the March 2011 VA examination tends to show that there may be a relationship to the Veteran's service-connected disability, and in light of the continued problems with the left foot despite the neuroma surgery, an addendum is required.  Moreover, any additional VA treatment records should be associated with the claim.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records dated since March 2012.

2.  Forward the Veteran's claims folder to the examiner who provided the March 2011 opinion (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder in order to render opinions as to the following:

a. whether it is at least as likely as not (probability of fifty percent or more) that any left foot disorder present during the pendency of this claim is caused by his service-connected lumbar disc disease or left leg radiculopathy;

b. whether it is at least as likely as not (probability of fifty percent or more) that any left foot disorder present during the pendency of this claim is aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected lumbar disc disease or left leg radiculopathy.

Review of the entire file is required; however, attention is invited to the March 2011 VA opinion in which it was essentially noted that the cause of his pain would be determined post-surgery; and to VA treatment records, particularly the podiatry treatment records, dated since the March 2011 examination report, in which it is noted that the Veteran continues to have post-surgery left foot pain and symptomatology.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  Such readjudication must note that all of the Veteran's more recent VA treatment records in Virtual VA and VBMS dated since March 2012 have been reviewed.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


